Case 3:18-cv-09012-MAS-TJB Document 16 Filed 08/31/20 Page 1 of 2 PagelD: 128

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

TRUSTEES OF THE IBEW LOCAL 400
WELFARE, PENSION, ANNUITY,
SUPPLEMENTAL, AND JOINT
APPRENTICESHIP TRAINING
FUNDS, et al.,

Civil Action No. 18-9012 (MAS) (TJB)
Plaintiffs,
MEMORANDUM ORDER
v.

FOUR DIRECTIONS, INC. d/b/a J. FORD
ELECTRIC,

Defendant.

 

 

This matter comes before the Court upon Plaintiffs the Trustees of the IBEW Local 400
Welfare, Pension, Annuity, Supplemental, and Joint Apprenticeship Training Funds, and the
International Brotherhood of Electrical Workers Local Union 400°s (collectively, “Plaintiffs’”)
unopposed Motion for Release of Funds as to Garnishee JP Morgan Chase Bank (“JP Morgan”).
(ECF No. 14.)

On February 19, 2019, default judgment was entered against Defendant Four Directions,
Inc. d/b/a J. Ford Electric (“Defendant”) in the amount of $34,181.79. (Feb. 19, 2019 Order, ECF
No. 8.) On April 15, 2019, a Writ of Execution was recorded in the Clerk's Office, which was then
served upon JP Morgan (Apr. 18, 2019 Return of Service, ECF No. 11.) On May 16, 2019,
however, Plaintiffs requested an order dissolving the Writ of Execution (Pls.’ May 16, 2019
Correspondence, ECF No. 10), which the Court granted (Sept. 4, 2019 Order, ECF No. 13).

Plaintiffs assert the default judgment remains unsatisfied in the amount of $7,469.79 and

now move to compel JP Morgan to turn over the funds in Defendant's account that were levied
Case 3:18-cv-09012-MAS-TJB Document 16 Filed 08/31/20 Page 2 of 2 PagelD: 129

upon via a February 13, 2020 Writ of Execution. (Pls.” Pet. to Release Funds {] 2-4, ECF
No. |4-1.) Plaintiffs, however, do not address the Court’s September 4, 2019 Order dissolving the
Writ of Execution. (See generally id.) Nor do Plaintiffs indicate why they now seek to compel JP
Morgan to release the funds despite previously seeking to “release and/or dissolve the levy with
the [bJank.” (/d.; see also Pls.” May 16, 2019 Correspondence.) Furthermore, a review of the
docket shows that no additional Writ of Execution was recorded following dissolution. Because
Plaintiffs fail to address these issues, the Court cannot compel JP Morgan to release the funds in
Defendant's account. Accordingly, for the reasons set forth above, and for good cause shown,

IT IS on this 3)" day of August 2020, ORDERED that:

l. By September 21, 2020, Plaintiffs must provide a supplemental submission
addressing the dissolution issues mentioned above and detailing why the Court
should, despite the September 4, 2019 dissolution, compel JP Morgan to release the
funds in Defendant’s account.

2. All proceedings in this action are stayed and Plaintiffs’ pending motion (ECF
No. 14) is administratively terminated pending Plaintiffs’ production of the
aforementioned supplemental submission.

[hep -pe
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

i
